Torrance v Caputi (2017 NY Slip Op 06762)





Torrance v Caputi


2017 NY Slip Op 06762


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ.


983 CA 17-00250

[*1]MICHAEL TORRANCE AND EILEEN TORRANCE, PLAINTIFFS-RESPONDENTS,
vDAVID CAPUTI AND RENEE CAPUTI, DEFENDANTS-APPELLANTS.


BENNETT SCHECHTER ARCURI & WILL LLP, BUFFALO (JOEL B. SCHECHTER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BERGEN & SCHIFFMACHER, LLP, BUFFALO (TODD M. SCHIFFMACHER OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered December 12, 2016. The order denied the motion of defendants for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 14, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court